[Cite as Brown v. Farley, 2018-Ohio-2543.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

BENJAMIN BROWN                                       C.A. No.      28710

        Appellant

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
SARAH FARLEY                                         COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellee                                     CASE No.   DR-2007-05-1760

                                DECISION AND JOURNAL ENTRY

Dated: June 29, 2018



        CARR, Judge.

        {¶1}    Appellant, Benjamin Brown (“Father”), appeals the judgment of the Summit

County Court of Common Pleas, Domestic Relations Division. This Court affirms.

                                                I.

        {¶2}    This matter stems out of a dispute over child support arrearages. Father and S.F.

(“Mother”) had a child together but were never married. Father was first ordered to pay child

support for their daughter, I.F., under a civil protection order that was issued in 2006.

Thereafter, Father filed a complaint to establish parentage and he was ordered to make monthly

child support payments.         The child support order was terminated in 2015 upon I.F.’s

emancipation.

        {¶3}    On January 11, 2017, Mother filed a motion for a lump sum judgment relating to

child support arrearages. The matter proceeded to a hearing before a magistrate. The magistrate

issued a decision noting that Father did not dispute that he was in arrears and ordering a lump
                                                 2


sum judgment in favor of Mother. The magistrate further ordered Father to pay off the lump sum

judgment in monthly installments. The trial court adopted the magistrate’s decision and granted

a lump sum judgment of $6,616.08. The trial court further ordered that, “[e]ffective January 1,

2017, [Father] shall pay $165.00 per month, plus a 2% processing fee.”

       {¶4}    Father filed timely objections to the magistrate’s decision, arguing that the

monthly payment schedule was improper because it exposed him to the trial court’s contempt

powers. Father further objected on the basis that the magistrate ordered monthly payments

without conducting an inquiry or accepting evidence regarding Father’s current financial

situation. The trial court overruled Father’s objections.

       {¶5}    On appeal, Brown raises two assignments of error.

                                                 II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED IN SETTING A PAYMENT SCHEDULE IN
       GRANTING JUDGMENT AGAINST APPELLANT FOR UNPAID CHILD
       SUPPORT ARREARAGES[.]

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION IN SETTING A PAYMENT
       OF $165.00 PER MONTH ON CHILD SUPPORT ARREARAGES[.]

       {¶6}    Father raises two assignments of error challenging the trial court’s judgment entry

ordering him to make monthly payments. In his first assignment of error, Father contends that

the trial court erred by ordering monthly payments and thereby subjecting him to the contempt

powers of the court. In his second assignment of error, Father contends that the trial court

abused its discretion by setting the monthly payments at $165.00 per month because there was

not a sufficient inquiry into whether he could afford monthly payments at that amount.
                                                 3


                                        Payment Schedule

          {¶7}   Father does not dispute on appeal that Mother was entitled to receive a lump sum

judgment for the outstanding child support arrearages. Instead, Father contends that the monthly

payment schedule set forth in the trial court’s judgment entry violates Article 1, Section 15 of the

Ohio Constitution because it subjects him to possible jail time under the trial court’s contempt

powers. Father asks this Court to vacate the portion of the judgment entry that ordered monthly

payments.

          {¶8}   An appellate court reviews a trial court’s legal conclusions under a de novo

standard of review. See Med. Mut. of Ohio v. Schlotterer, 122 Ohio St. 3d 181, 2009-Ohio-2496,

¶ 13. When reviewing a matter de novo, this court does not give deference to the trial court’s

decision. See Eagle v. Fred Martin Motor Co., 157 Ohio App. 3d 150, 2004-Ohio-829, ¶ 11 (9th

Dist.).

          {¶9}   Father’s argument that the monthly payment schedule is unconstitutional because

it exposes him to possible contempt sanctions is without merit. Article I, Section 15 of the Ohio

Constitution states that “[n]o person shall be imprisoned for a debt in any civil action, on mesne

of final process, unless in cases of fraud.” Generally speaking, an obligation to pay child support

is considered an obligation to society that arises by operation of law and does not fall within the

meaning of “debt” as contemplated by Article I, Section 15 of the Ohio Constitution. Cramer v.

Petrie, 70 Ohio St. 3d 131, 135 (1994). Father suggests that a child support obligation becomes a

civil debt when it is reduced to a lump sum judgment. This Court recently decided James v.

Esterle, 9th Dist. Lorain No. 16CA010988, 2017-Ohio-8621, wherein we held that a contempt

action for failure to pay a lump sum judgment for child support arrearages did not violate Article

I, Section 15 of the Ohio Constitution. Id. at ¶ 8. Esterle involved a scenario where a magistrate
                                                  4


issued a decision finding the obligor in contempt and sentencing him to 90 days in jail for failure

to pay a lump sum judgment for child support arrearages. Id. at ¶ 2. The trial court rejected the

magistrate’s decision and dismissed the contempt proceedings on the basis that the judgment

constituted a civil debt for which imprisonment is prohibited under Article 1, Section 15 of the

Ohio Constitution. On appeal, this Court reversed the trial court’s order, concluding that “the

judgment at issue is not a debt subject to the proscriptions of Article 1, Section 15 of the Ohio

Constitution, and therefore a contempt action for failure to pay is not prohibited.” Id. at ¶ 8.

       {¶10} Here, the trial court entered a lump sum judgment against Father in the amount of

$6,616.08. As noted in Esterle, the judgment pertaining to child support arrearages did not

constitute a civil debt governed by Article 1, Section 15 of the Ohio Constitution. Id. Moreover,

while Father contends that the trial court’s contempt powers were triggered when it ordered

monthly payments on the child support arrearages, we note that Father would still be subject to

the trial court’s contempt powers for failure to pay off the lump sum judgment, regardless of

whether the trial court ordered monthly payments.          See id.   It follows that Father’s first

assignment of error is overruled.

                                       Amount of Payments

       {¶11} Father offers a very succinct argument in support of his second assignment of

error in his merit brief. Father contends that this matter must be remanded for the trial court to

consider evidence regarding his financial ability to afford the $165 month payments.

       {¶12} A review of the hearing transcript reveals that the magistrate engaged in an

extensive dialogue with Father regarding his financial situation. When Father indicated that he

was struggling financially, the magistrate inquired as to what amount Father was capable of

paying on a monthly basis. Father insisted that he was in dire financial circumstances and that he
                                                  5


could only afford $20 per month. The magistrate expressed concerns that it would take an

unreasonably long period of time to pay back the child support arrearages with such low monthly

payments. The magistrate further questioned whether Father might be voluntarily unemployed.

Father stated that he was just starting to get his life back together after taking time to care for his

ailing father, who had recently passed away. During the exchange with the magistrate, Father

noted that he had a job delivering mattresses for Mattress Warehouse, though he stressed that he

had not worked for three weeks prior to the hearing. When Mother suggested that Father owned

a business, Father acknowledged that he owned a carpet business that he was “trying to get * * *

off the ground[.]” Father further acknowledged that he lived with his girlfriend and that he did

not have a mortgage payment because they paid cash for the home. After this exchange, the

magistrate noted that while $165 was not a particularly high monthly payment, Father would

likely need to find a job in order to make the payments. Under these circumstances, Father

cannot prevail on his argument that the trial court failed to conduct a sufficient inquiry into his

financial ability to make the monthly payments. The second assignment of error is overruled.

                                                 III.

       {¶13} Father’s first and second assignments of error are overruled. The judgment of the

Summit County Court of Common Pleas, Domestic Relations Court is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                6


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    DONNA J. CARR
                                                    FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

BENJAMIN BROWN, pro se, Appellant.

SARAH FARLEY, pro se, Appellee.